GOLDTHWAITE, J.
We think sufficient matter appears for us to make out the consideration of the Court upon the fact stated. Although this is a very informal entry of judgment, yet no one can doubt its legal effect is to abate the suit, and this opinion is fully confirmed by the bill of exceptions, which shows that such was the intention of the Court.
Although when a party is dismissed out of Court, there are some instances in which a mandamus may be the proper mode *866to reinstate himself, as it is where the amount in controversy is too small to warrant a writ of error, yet in general he may redress himself by writ of error. It will be seen the party had actually been admitted to the suit, some terms previous to that at which the abatement was ordered.
The case of State ex rel Nabors, 7 Ala. Rep. 459, is in point, to show that the suit could be revived, and we are constrained to infer the proper party was made, till the contrary is shown.
As the Court erred in dismissing the suit, the judgment is reversed and the cause remanded.,